DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 03/25/2022 has been entered. Claims 1 and 5 have been amended, and no claims have been added or cancelled. Accordingly, claims 1-13 are pending and are under examination.
	The declaration and arguments regarding the 112(b) rejection are found persuasive; thus, the 112(b) rejection is hereby withdrawn.
	The declaration and arguments regarding the interpretation of paragraph [0133] of Maezawa which states “two kinds of the thermal conductive filler and the soft magnetic powder having different average particle sizes at a ratio in a range of 5:1 to 2:1 are preferably mixed with each other” are found persuasive; thus, the 103 rejections over Maezawa are withdrawn.
	However, upon further search and consideration, a new 112(b) rejection and 103 rejections have been made.
Declaration of Co-inventor Isao Kanada under 37 C.F.R. § 1.132
The declaration under 37 CFR 1.132 filed 03/25/2022 is sufficient to overcome the rejection of claims 1-13 based upon § 112(b) and the rejection of claims 1-13 under § 103. With regard to the 112(b) rejection, the interpretation provided in the declaration of “primary particles” is accepted. With regard to the 103 rejection, the interpretation of paragraph [0133] of Maezawa which states “two kinds of the thermal conductive filler and the soft magnetic powder having different average particle sizes at a ratio in a range of 5:1 to 2:1 are preferably mixed with each other”, the declarant’s interpretation of the ratio ranges as referring to the particle size rather than the mixing ratio is accepted and is found persuasive. Thus, the rejections based on Maezawa are withdrawn.
Response to Arguments
Regarding the applicant’s arguments concerning the examiner’s interpretation of [0133] of Maezawa (see pages 5-6) of arguments), the declaration and arguments are found persuasive as discussed above. Thus, the rejections relying upon Maezawa are withdrawn.
The remainder of the applicant's arguments filed 03/25/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

    PNG
    media_image1.png
    755
    878
    media_image1.png
    Greyscale
Regarding the applicant’s question concerning the Terminal Disclaimer, the examiner notes the following form which was mailed to the applicant on 10/08/2021:

Terminal Disclaimer
	The terminal disclaimer filed 10/07/2021 is not approved in view of the incorrect form being used; applicant must use the correct form: “PTO/AIA /26”.
	In addition, it is noted that the addition of new claims 5-13 have necessitated an update to the previous Double Patenting rejection, which now includes a Double Patenting rejection of claims 8 and 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, and 17 of U.S. Patent No. 10,872,717 (hereinafter ‘717). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar:
Instant claim 1 is substantially similar to claims 1-2 of US Patent ‘717, in view of the overlapping minor axis length, and the combination of a high aspect ratio powder with a low aspect ratio powder which is prima facie expected to be substantially similar to the “a point satisfying…” limitation instant claim 1, which appears to be achieved by mixing two powders having differing aspect ratios. Further, instant claim 1 requires a resin, which is required by claim 2 of ‘717.
Instant claims 2 and 8 are obvious over claims 4 and 6 of ‘717, in view of the inclusion of Co in an Fe-Co alloy with an identical Co atomic % of >0 atom% to 40 atom % of Co for claim 2, and for an overlapping Fe + Co total atomic % in claim 8. 
Instant claims 3-4 are obvious over claim 17 of ‘717, in view of the magnetic core of claim 17 meeting the magnetic core of instant claim 3, and in view of a magnetic core also being an electronic component, which meets instant claim 4.
Instant claim 13 is obvious over claim 18 of ‘717, in view of the obviousness of overlapping volume ratios of the powders to the entire magnetic core.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites the limitation “wherein the oxide layer is of one or more nonmagnetic metals selected from Mg, Ca, Sr, Ba, rare earth elements, Ti, Zr, Hf, Nb, Ta, Zn, Al, Ga and Si”; the limitation is indefinite because it states that the “oxide layer” is one or more of metals; an oxide layer cannot be only metal because it must contain oxygen in order to be an oxide layer. In the interest of compact prosecution this limitation will be interpreted as “the oxide layer contains” per [0024] of the applicant’s specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okinaka et al. (EP1085506A1).
Regarding claim 1, Okinaka teaches spindle-shaped magnetic iron-based alloy particles containing cobalt and iron as the main ingredients, spindle-shaped goethite particles containing cobalt [0001], which can be used to make a magnetic recording medium which is obtained by applying the above magnetic particles and a binder resin [0180], meeting the claimed “composite magnetic material comprising a powder and a resin”.
In one embodiment, the average minor axis diameter of the spindle-shaped magnetic iron-based alloy particles (hereinafter ‘primary particles’) is in a range of 0.010 µm (10 nm) to 0.020 µm (20 nm) [0046], which overlaps with the claimed range of 18.6-94 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
The average aspect ratio is (major/minor) is 4 to 7 [0046]. Although the standard deviation of the aspect ratios is not explicitly stated, given the relatively narrow aspect ratio range of 4-7, it is understood that there is a range at which a non-zero standard deviation range is acceptable, but that the standard deviation range should not be too high. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed area satisfying the claimed (σ/Av (%), (Av – σ)) coordinate plane.  
Regarding claims 2 and 8, Okinaka teaches the composite magnetic material of claim 1 above, and further teaches that in the embodiment in [0046], that the Co content is 8.0-50 at.% [0046] based on the total Fe in the spindle-shaped magnetic iron-based alloy particles, which overlaps with the claimed Co content of claim 2 and overlaps with the claimed Co content of 20-40 at.% in claim 8. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Regarding claim 4, Okinaka teaches the composite magnetic material of claim 1 above, and further teaches that the material is used for a magnetic recording medium [0060], [0180], which meets the BRI of the claimed “an electronic component” in view of magnetic recording medium being used for any by electronic components [0003] that electromagnetically write onto the medium.
Regarding claim 9, Okinaka teaches the composite magnetic material of claim 1 above, and further teaches that in one embodiment, the spindle particles are reduced in an H2 atmosphere [0242]-[0243], then under an atmosphere of N2 and air, the particles are heated in a furnace [0244] which results in spindle particles having an oxide layer [0245]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the processing steps to produce the oxide layer to the composite magnetic material of claim 1 above, in order to vary the magnetic properties [0018].
Regarding claim 10, Okinaka teaches the composite magnetic material of claim 9 above, and further teaches that the particle contains Si in an amount of 1.93 at.%, Al in an amount of 2.91 at.%, and Nd in an amount of 1.53 at.% [0246]. Although not explicitly stated where these elements lie, it is prima facie expected that in view of the reduction step via H2 gas in [0242]-[0243], wherein all or most of the oxygen would be eliminated, that the elements Fe, Co, Al, Si, and Nd are present together in alloy form, or at least in metallic form. Thus, the generation of the oxide film in [0246] is expected to be an oxide of at least one or all of the above-listed elements, particularly in view of the high surface area of high aspect ratio nanoparticles when being exposed to an oxidizing gas (air) at elevated temperatures [0244]-[0245].
Regarding claims 11-12, Okinaka teaches the composite magnetic material of claim 9 above, and does not explicitly state what the thickness of the oxide layer is. However, in view of the minor axis length of the spindle-shaped particles being 10-25 nm (Abstract), it is prima facie expected that the oxide layer that is generated is smaller than the bounds of 10-25 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). In the alternative, it has also been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Okinaka, as applied to claim 1 above, and further in view of Inoue et al. (US 20020097124 A1; of record).
Regarding claim 3, Okinaka teaches the composite magnetic material as applied to claim 1 above, but is silent regarding a magnetic core comprising the magnetic material.
Inoue teaches a composite magnetic body containing metallic magnetic powder and thermosetting resin (Abstract) and further teaches that it is known in the art to use such composite magnetic materials as a magnetic core material [0008], [0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use simple substitution of Inoue’s composite material with Okinaka’s composite material to predictably obtain a magnetic core, such as a dust core, which would possess improved magnetic properties such as higher magnetic permeability (Inoue [0005]) and a high coercive force (Okinaka [0002]), an excellent coercive force distribution (Okinaka [0002]), a large saturation magnetization (Okinaka [0002]), and in addition, an excellent stability against oxidation (Okinaka [0002])
Regarding claim 13, Okinaka and Inoue teach the composite magnetic material as applied to claim 3 above, but Okinaka is silent regarding the volume occupation of the powder to the entire magnetic core being 25 vol % or more.
Inoue teaches that the composite magnetic body contains the metallic magnetic powder in an amount of 65 vol % to 90 vol %; as doing so allows for good magnetic characteristics to be obtained while high electrical resistivity is maintained [0011], meeting the claimed volume occupation of 25 vol % or more.

Claims 5-7 is rejected under 35 U.S.C. 103 as being unpatentable over Okinaka, as applied to claim 1 above, in view of Kanekiyo et al. (US 20040079449 A1).
Regarding claims 5-7, Okinaka is silent regarding the composite magnetic material’s powder being a mixture of two powders, the two powders differing in average of aspect ratios in primary particles as required by claim 5; Okinaka is also silent regarding the powders additionally differing in at least one of composition of main component or average minor axis length in primary particles as required by claim 6, and the volume ratio of the two powders as required by claim 7.
Kanekiyo teaches an iron-based rare-earth alloy powder which includes a first iron-based rare-earth alloy powder having an aspect ratio of 0.4 to 1.0 and a second iron-based rare-earth alloy powder having aspect ratios of less than 0.3; thus, the differing aspect ratios meet claim 5; the concept of using two powders with differing aspect ratios meets the “wherein the powders additionally differ in at least one of composition of main component or average minor axis length in primary particles” in claim 6. With further regard to the limitation in claim 6, a person of ordinary skill in the art would ascertain from Kanekiyo and Okinaka that while Kanekiyo’s two powders are on the order of microns (µm) (see Abstract), Okinaka’s powder is on the order of nanometers (nm). Thus, applying the concept of Kanekiyo, of using two powders of differing aspect ratios and sizes, to the invention of Okinaka, would result in having two similarly sized powders – that is, two powders on the order of nanometers – with slightly different aspect ratios.
The first and second iron-based rare earth alloy powders are mixed at a volume ratio of 1:49 to 4:1 (equal to 2:98 to 80:20 on basis of summing to 100), which overlaps with the claimed range of 10:90 to 60:40, which meets claim 7. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okinaka’s composition to use the concept of mixing two powders as taught by Kanekiyo – the two powders having differing aspect ratios – and the mixing/volume ratio of Kanekiyo, as doing so would improve the flowability of the composition (Kanekiyo [0012],[0013]), as well as improve the magnet performance and increasing the magnet powder percentage Kanekiyo [0013]).
Regarding claim 7, Okinaka is silent regarding the volume ratio of the higher average aspect ratio powder to the lower average aspect ratio powder being from 10:90 to 60:40.
Kanekiyo teaches an iron-based rare-earth alloy powder which includes a first iron-based rare-earth alloy powder having an aspect ratio of 0.4 to 1.0 and a second iron-based rare-earth alloy powder having aspect ratios of less than 0.3. The first and second iron-based rare earth alloy powders are mixed at a volume ratio of 1:49 to 4:1 (equal to 2:98 to 80:20 on basis of summing to 100), which overlaps with the claimed range of 10:90 to 60:40. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maezawa to use the mixing/volume ratio of Kanekiyo, as doing so would improve the flowability of the composition (Kanekiyo [0012],[0013],  Maezawa [0008], [0013]) as well as improve the magnet performance and increasing the magnet powder percentage Kanekiyo [0013]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735